Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 18, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-10 is the inclusion therein of the limitations of a sensor located under the ink jet head and measuring a distance between the droplet and the sensor in real time; a variable lens changing an operating distance based on the measured distance. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No.2015/0177136 A1 to Andoh et al. is considered to be the closest prior art which discloses a device for detecting a state of a liquid droplet discharged from each of nozzles placed in one or more rows, comprising: a light emitting element to emit a light beam to the liquid droplet from a nozzle in question; and a pair of light receiving elements disposed on both sides of a beam diameter of the light beam via an optical axis to receive scattered light occurring from the liquid droplet for detecting a state of the discharged liquid droplet on the basis of the scattered light, wherein either of the pair of the light receiving elements is selected for receiving the scattered light from the liquid droplet discharged from the nozzle according to a positional relation between the nozzle and the pair of light receiving elements. (see fig.2A, claim 1)

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	

Primary Examiner, Art Unit 2853